DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuehne (US Publication No. 2016/0224107) in view of Biondo (US Publication No. 2017/0131261).
Regarding claim 1, Kuehne teaches An device for a vehicle (see at least para.[0002-0036], Kuehne teaches a device for controlling the gazing duration for vehicle displays), comprising: 
- computing means (see at least para.[0023], Kuehne teaches “a control device 32” ), 
- detection means adapted to distinguish a situation in which the vehicle is driving from a situation in which the vehicle is stationary (see at least para.[0015], Kuehne teaches “advantageous embodiment provides for the respective gazing durations to be changed on the basis of a driving speed of the motor vehicle”, which anticipates detecting the vehicle speed in order to change the gazing durations), and connected to the computing means, 
- input means connected to the computing means and adapted to allow user information to be input according to (see at least para.[0011], Kuehne teaches “In the interaction mode, provided that it is activated, the driver can therefore use the operating device to control respective vehicle functions via the corresponding display device, the relevant display device visualizing the control options and the control operations which are possibly carried out”): 
a first input mode requiring visual contact with the input means for a period longer than two seconds (see at least para.[0015], Kuehne teaches “respective gazing durations to be changed on the basis of a driving speed of the motor vehicle”, which anticipates using a first mode using a period of more than two seconds when the driving speed is zero. Kuehne does not expressly indicate “a period longer than two seconds”. However, Kuehne anticipates this time-period in a situation where the vehicle is stationary since the driver is not required to direct their visual contact to the roadway. Since Kuehne teaches using any predefined gazing times for specific displays as seen in para.[0029-0033], Kuehne anticipates using any conceivable time period based on design choices or requirements, such as, but not limited to, a period longer than two seconds), 
a second input mode requiring visual contact with the input means for a period shorter than or equal to two seconds (see at least para.[0015], Kuehne teaches “respective gazing durations to be changed on the basis of a driving speed of the motor vehicle”, which anticipates using a second input mode using a period of two seconds or less when the vehicle speed is greater than zero. Kuehne does not expressly indicate “a period shorter than or equal to two seconds”. However, Kuehne anticipates this time-period in a situation where the vehicle is moving since the driver is required to direct their visual contact to the roadway for safety reasons. Since Kuehne teaches using any predefined gazing times for specific displays as seen in at least para.[0029-0033], Kuehne anticipates using any conceivable , 
characterized in that wherein the computing means is configured to offer only the second input mode when the vehicle is in a driving situation (see at least para.[0015], Kuehne teaches “respective gazing durations to be changed on the basis of a driving speed of the motor vehicle”, which anticipates using a second input mode using a period of two seconds or less when the vehicle speed is greater than zero, wherein the drivers gaze is focused on the road for safety reasons).
Kuehne does not expressly indicate an infotainment device. However, the Examiner notes that Kuehne teaches using multiple display devices as seen in para.[0033], wherein it was well known in the art at the time of the invention to use an infotainment device as a display device that provides input options in a vehicle.
Furthermore, Biondo teaches an infotainment device (see at least para.[0018], Biondo teaches “Vehicle infotainment system 40 provides information and entertainment to the driver and other occupants of vehicle 10. System 40 may include a user interface 70 and a communications module 72…vehicle. This includes, for example, input components like a touch-screen display, a microphone, a keyboard, a pushbutton or other control”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Kuehne with the teachings of Biondo to use an infotainment device to display relevant information to a driver in order to facilitate driver control of vehicle operations, as recognized by Biondo in at least para.[0018].

Regarding claim 3, Kuehne teaches a second input mode (see at least para.[0015], Kuehne teaches “respective gazing durations to be changed on the basis of a driving speed of the motor vehicle”, which anticipates using a second input mode using a period of two seconds or less when the vehicle a period shorter than or equal to two seconds”. However, Kuehne anticipates this time-period in a situation where the vehicle is moving since the driver is required to direct their visual contact to the roadway for safety reasons. Since Kuehne teaches using any predefined gazing times for specific displays as seen in at least para.[0029-0033], Kuehne anticipates using any conceivable time period based on design choices or requirements, such as, but not limited to, a period shorter than or equal to two seconds).
Kuehne does not expressly indicate the input means comprises a keyboard and/or buttons that can be used in the first input mode as well as a voice recognition module, a gesture recognition module and/or a handwriting recognition module.
Biondo teaches the input means comprises a keyboard (see at least para.[0018], Biondo teaches “a keyboard,”) and/or buttons that can be used in the first input mode as well as a voice recognition module (see at least para.[0018], Biondo teaches “an automated voice processing system that uses voice-recognition”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Kuehne with the teachings of Biondo to use an infotainment device to display relevant information to a driver in order to facilitate driver control of vehicle operations, as recognized by Biondo in at least para.[0018].

Regrading claim 4, Kuehne does not expressly indicate the infotainment device further comprises display means, wherein and in that the input means comprises a touch detection layer integrated into the display means.
However, Biondo teaches the infotainment device further comprises display means, wherein and in that the input means comprises a touch detection layer integrated into the display means (see at least para.[0018], Biondo teaches “input components like a touch-screen display”).


Regarding claim 6, Kuehne teaches the computing means is configured to offer: 
first functions (see at least para.[0011], [0028], and [0031-0032], Kuehne teaches various functions of the various displays, wherein any arbitrary set of functions, such as one or more functions related to navigation, anticipates the recited “first functions”) requiring a period of longer than fifteen seconds for a user to implement (see at least para.[0015], Kuehne teaches “respective gazing durations to be changed on the basis of a driving speed of the motor vehicle”, which anticipates using a first mode using a period of more than two seconds when the driving speed is zero. Kuehne does not expressly indicate “a period longer than fifteen seconds”. However, Kuehne anticipates this time-period in a situation where the vehicle is stationary since the driver is not required to direct their visual contact to the roadway. Since Kuehne teaches using any predefined gazing times for specific displays as seen in para.[0029-0033], Kuehne anticipates using any conceivable time period based on design choices or requirements, such as, but not limited to, a period longer than fifteen seconds), 
and second functions (see at least para.[0011], [0028], and [0031-0032], Kuehne teaches various functions of the various displays, wherein any arbitrary set of functions, such as a set of functions related to the radio, anticipates the recited “second functions”) requiring a period of shorter than or equal to fifteen seconds for the user to implement (see at least para.[0015], Kuehne teaches “respective gazing durations to be changed on the basis of a driving speed of the motor vehicle”, which anticipates using a second input mode using a period of two seconds or less when the vehicle speed is greater than zero. Kuehne does not expressly indicate “a period shorter than or equal to fifteen seconds”. However, Kuehne anticipates this time-period in a situation where the vehicle is moving since the driver is required to direct their visual contact to the roadway for safety reasons. Since Kuehne teaches using any predefined gazing times for specific displays as seen in at least para.[0029-0033], Kuehne anticipates using any conceivable time period based on design choices or requirements, such as, but not limited to, a period shorter than or equal to fifteen seconds), 
wherein the computing means is configured to offer only the second functions when the vehicle is in a driving situation (see at least para.[0015], Kuehne teaches “respective gazing durations to be changed on the basis of a driving speed of the motor vehicle”, which anticipates using a second input mode using a period of two seconds or less when the vehicle speed is greater than zero, wherein the drivers gaze is focused on the road for safety reasons).

Regarding claim 7, Kuehne teaches third functions (see at least para.[0011], [0028], and [0031-0032], Kuehne teaches various functions of the various displays, wherein any arbitrary set of functions related to the “first functions” anticipates the recited “third functions”) corresponding to the first functions adapted so as to impose an implementation for a period shorter than or equal to fifteen seconds on the user are offered when the vehicle is in a driving situation (see at least para.[0015], Kuehne teaches “respective gazing durations to be changed on the basis of a driving speed of the motor vehicle”, which anticipates using a second input mode using a period of two seconds or less when the vehicle speed is greater than zero. Kuehne does not expressly indicate “a period shorter than or equal to fifteen seconds”. However, Kuehne anticipates this time-period in a situation where the vehicle is moving since the driver is required to direct their visual contact to the roadway for safety reasons. Since Kuehne teaches using any predefined gazing times for specific displays as seen in at least para.[0029-0033], Kuehne anticipates using any conceivable time period based on design choices or requirements, such as, but not limited to, a period shorter than or equal to fifteen seconds).

Regarding claim 8, Kuehne teaches A safety method for a vehicle comprising an infotainment system according to claim 1 (see at least the rejection of claim 1 above), said safety method comprising at least the steps of: 
- distinguishing, by the detection means, a situation in which the vehicle is driving from a situation in which the vehicle is stationary (see at least para.[0015], Kuehne teaches “advantageous embodiment provides for the respective gazing durations to be changed on the basis of a driving speed of the motor vehicle”, which anticipates detecting the vehicle speed in order to change the gazing durations and identifying any speed at zero to be related to a “stationary” vehicle and any speed above zero to be related to a “driving” vehicle), 
- offering a first input mode requiring visual contact with the input means for a period longer than two seconds (see at least para.[0015], Kuehne teaches “respective gazing durations to be changed on the basis of a driving speed of the motor vehicle”, which anticipates using a first mode using a period of more than two seconds when the driving speed is zero. Kuehne does not expressly indicate “a period longer than two seconds”. However, Kuehne anticipates this time-period in a situation where the vehicle is stationary since the driver is not required to direct their visual contact to the roadway. Since Kuehne teaches using any predefined gazing times for specific displays as seen in para.[0029-0033], Kuehne anticipates using any conceivable time period based on design choices or requirements, such as, but not limited to, a period longer than two seconds) and a second input mode requiring visual contact with the input means for a period shorter than or equal to two seconds, in a situation where the vehicle is stationary (see at least para.[0015], Kuehne teaches “respective gazing durations to be changed on the basis of a driving speed of the motor vehicle”, which anticipates using a second input mode using a period of two seconds or less when the vehicle speed is greater than zero. Kuehne does not expressly indicate “a period shorter than or equal to two seconds”. However, Kuehne anticipates this time-period ,
- offering only the second input mode when the vehicle is in a driving situation (see at least para.[0015], Kuehne teaches “respective gazing durations to be changed on the basis of a driving speed of the motor vehicle”, which anticipates using a second input mode using a period of two seconds or less when the vehicle speed is greater than zero, wherein the drivers gaze is focused on the road for safety reasons).

Regrading claim 9, Kuehne teaches A motor vehicle comprising an device according to claim 1 (see at least para.[0033], Kuehne teaches various display devices).
Kuehne does not expressly indicate an infotainment device. However, the Examiner notes that Kuehne teaches using multiple display devices as seen in para.[0033], wherein it was well known in the art at the time of the invention to use an infotainment device as a display device that provides input options in a vehicle.
Furthermore, Biondo teaches an infotainment device (see at least para.[0018], Biondo teaches “Vehicle infotainment system 40 provides information and entertainment to the driver and other occupants of vehicle 10. System 40 may include a user interface 70 and a communications module 72…vehicle. This includes, for example, input components like a touch-screen display, a microphone, a keyboard, a pushbutton or other control”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Kuehne with the teachings of Biondo to use an infotainment device to display .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kuehne (US Publication No. 2016/0224107) in view of Biondo (US Publication No. 20170131261) as applied to claim 1 above, and further in view of Van Wiemeersch (US Publication No. 2016/0016473).
Regarding claim 2, Kuehne in view of Biondo does not expressly indicate in a driving situation of the vehicle, the computing means is configured to launch a verification step making it possible to verify that the user is not the driver of the vehicle and then to offer both the first input mode and the second input mode.
However, Van Wiemeersch teaches in a driving situation of the vehicle, the computing means is configured to launch a verification step making it possible to verify that the user is not the driver of the vehicle and then to offer both the first input mode and the second input mode (see at least para.[0024], Van Wiemeersch teaches “the computer 105 may activate a passenger-only portion of an HMI 110, whereby a vehicle 101 driver may still be permitted a limited first set of operations via the HMI, but the vehicle 101 passenger may be permitted a second set of operations via the HMI in addition to the limited first set of operations”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Kuehne in view of Biondo with the teachings of Van Wiemeersch to prevent a driver from accessing specific functions on a display in order to prevent distracting the driver and facilitating safe driving processors, as recognized by Van Wiemeersch in at least para.[0024].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kuehne (US Publication No. 2016/0224107) in view of Biondo (US Publication No. 20170131261) as applied to claim 4 above, and further in view of Beckert (US Patent 5949345).
Regrading claim 5, Kuehne in view of Biondo does not expressly indicate the computing means is configured to display, on the display means: - first entertainment information unrelated to the vehicle, and - second comfort and/or navigation information related to the vehicle, - third information whose display is required for legal and/or safety reasons, wherein the computing means is configured to display only the second and third information when the vehicle is in a driving situation.
However, Beckert teaches the computing means is configured to display, on the display means (see at least col. 3, lines 53-65, Beckert teaches “data displayed on monitor 24”): 
- first entertainment information unrelated to the vehicle (see at least col. 3, lines 53-65, Beckert teaches “data displayed on monitor 24 can range widely from…video movies for in-car entertainment”), and 
- second comfort and/or navigation information related to the vehicle (see at least col. 3, lines 53-65, Beckert teaches “data displayed on monitor 24 can range widely from diagrammatic directions used by the navigation system”), 
- third information whose display is required for legal and/or safety reasons (see at least col. 3, lines 53-65, Beckert teaches “data displayed on monitor 24 can range widely from word instructions concerning the vehicle's performance… driving-related information that is supportive and helpful to driving ( e.g., diagnostics)”, wherein diagnostic data anticipates data related to the safety of the vehicle operation), 
wherein the computing means is configured to display only the second and third information when the vehicle is in a driving situation (see at least col. 3, lines 53-65, Beckert teaches “In accordance with the invention, only driving information is displayed to the driver of the vehicle when the vehicle is moving or has the potential to move”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Kuehne in view of Biondo with the teachings of Beckert to display specific information to a driver in order to prevent distracting the driver and facilitating safe driving processors, as recognized by Beckert in at least col. 3, lines 53-65.

         Citation of Pertinent Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1: Kuehne (US Publication No. 2016/0224108): Kuehne teaches it was known in the art at the time of the invention to use various times to define a predefined gaze duration based on design choice, such as using 2 seconds for a predefined gaze duration to confirm a driver’s intention to interact with a display device, see at least para.[0031] of Kuehne. 

2: Roth (US Publication No. 2016/0196098): Roth teaches it was known in the art at the time of the invention to use various times to define a gaze time based on design choice, such as using different gaze times to confirm a driver’s intention to interact with a display device, see at least para.[0045] and [0053] of Roth. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665